Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 27, 2017

                                    No. 04-16-00831-CV

                              WONG GROCERY CO., LLC,
                                     Appellant

                                              v.

                                  Patrick LAMBKIN et al,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10644
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
       The court reporter’s notification of late record is hereby GRANTED. Time is extended to
February 20, 2017. FURTHER EXTENSIONS OF TIME ARE DISFAVORED.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court